Citation Nr: 0404337	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  95-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2000, for an evaluation of 10 percent for a service-connected 
left knee disability and for a zero percent evaluation for a 
left foot disorder, both granted service connection as 
secondary to a service-connected left shin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in which the RO, in pertinent part, 
granted service connection for a left knee disability with a 
10 percent evaluation, effective from January 6, 2000, and 
for a left foot disability with a zero percent evaluation 
effective from January 6, 2000.  A notice of disagreement 
(NOD) as to the effective date assigned for each of those 
disabilities was received by the RO in February 2001.  

The Board remanded this matter to the RO in December 2001.  
The Board directed the RO to furnish the veteran with a 
statement of the case (SOC) to address the issues of 
entitlement to an effective date prior to January 6, 2000, 
for service connection for the left knee and the left foot 
disorder.  An SOC which denied entitlement to an earlier 
effective date for both disabilities was issued in June 2002.  
The veteran filed a timely substantive appeal in August 2002.

The veteran provided oral testimony at a hearing held in 
Washington, D.C., before the undersigned Veterans Law Judge 
in July 2003, a transcript of that hearing is associated with 
the claims file.




FINDINGS OF FACT


1.  The veteran filed his claim seeking service connection 
for left knee and left foot disabilities on January 6, 2000.

2.  Complaints associated with the left knee and left foot 
were first shown on VA outpatient treatment reports dated in 
June and July 2000.


CONCLUSION OF LAW

An effective date prior to January 6, 2000, for an evaluation 
of 10 percent for a left knee disability, and for a zero 
percent evaluation for a left foot disability, both granted 
service connection as secondary to a service-connected left 
shin disability, is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

With regard to VA's duty to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
the VCAA is not applicable in this case.  Here, the veteran 
filed an NOD as to the effective date of the evaluations 
assigned for his service-connected left knee and left foot 
disabilities, claiming entitlement to an earlier effective 
date.  In VAOPGCPREC 8-2003, cited above, the VA General 
Counsel reasoned that there is nothing in the language of 
38 U.S.C.A. § 5103, or in the VCAA's legislative history, 
indicating Congressional intent to require VA to give 
section-5103(a) notice when VA receives an NOD which relates 
to a "downstream element" of a claim, i.e., an earlier 
effective date.  The General Counsel's rationale was that 
VA's duty to give notice of the information and evidence 
necessary to substantiate a claim is triggered by VA's 
receipt of a complete or substantially complete application.  
See Paralyzed Veterans of America, supra, cited therein.  
NODs are not received at the beginning of the claim process.  
They are the means by which a claimant who is dissatisfied 
with VA's decision on a claim initiates an appeal to the 
Board.  38 U.S.C.A. § 7105(a),(b)(1).  

However, notwithstanding the inapplicability of the VCAA with 
regard to the duty to notify in this instance, the veteran 
has nevertheless been notified, by means of the discussions 
in SOCs dated in June 2002 and January 2003, of the 
applicable law and the reasons for the denial of an earlier 
effective date for the evaluations assigned for his service-
connected disabilities.  

We note in addition that VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  As discussed below, 
the evidence in this case shows that the veteran filed a 
claim for service connection for a left knee and a left foot 
disability that was received at the RO on January 6, 2000.  
The record is devoid of any evidence of an earlier claim, 
formal or informal, explicit or implied, for those 
disabilities.  Therefore, based upon the facts of this case 
and in accordance with the regulations governing effective 
dates, an effective date earlier than January 6, 2000, the 
date of claim, is not warranted.  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, the VCAA does not 
apply.  See Wensch v. Principi, 15 Vet App 362 (2001); see 
also Dela Cruz, supra; and 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"). 

Upon careful review of the file and consideration of the 
VCAA, as noted above, the Board finds that no useful purpose 
would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  Such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Effective date

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
an evaluation and an award of compensation based upon an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

The veteran contends that the symptomatology associated with 
his service-connected disability of residuals of shell 
fragment wound scars of the left upper shin involves the 
joints above and below it, which would be his left knee and 
foot.  Thus, he theorizes that, since a compensable 
evaluation for the left upper shin disability had an 
effective date in October 1994, the effective date for his 
left knee and foot should also be October 1994.  In addition, 
the veteran's representative asserts that he reviewed a 
rating decision worksheet that shows the veteran was service-
connected for dermatophytosis of both feet from September 29, 
1976, and that "at the time that that was raised as an 
issue," the issues of the left foot and the left knee as 
associated with his shell fragment wound residuals were 
raised again in the context of medical treatment and in the 
context of the claim.  

Upon review of the evidentiary record, neither the veteran's 
contention nor his representative's assertion can be 
substantiated by the facts in this case.  A careful review of 
the evidence of record reveals no evidence of a claim for 
service connection for a left knee and/or left foot disorder 
prior to January 6, 2000.  The record is devoid of any such 
claim, formal or informal, explicit or implied.  

The record shows that in September 1976 the veteran filed a 
formal claim of entitlement to service connection for a skin 
condition of both feet.  There is no indication of a claim 
for disorders of the left knee and/or left foot.  Moreover, 
the veteran had failed to prosecute his original claim for a 
skin condition of both feet and, in December 1976, he 
requested that the claim be reconsidered.  Upon 
reconsideration of his claim, he underwent VA examination for 
compensation purposes in March 1977.  On examination, he 
reported pain of his hand and left leg as a result of being 
wounded in Vietnam.  Examination of the left lower extremity 
revealed a non-adherent scar of the upper third of the shin, 
extending to the medial edge of the tibia.  There was no 
footdrop.  Dorsiflexion and plantar flexion tension tests, 
and big toe dorsiflexion tension tests were normal.  The heel 
walk, toe walk, squat, and duck walk were also normal.  The 
diagnosis was dermatophytosis, bilateral, feet, moderate.

In April 1977 service connection was granted for residual 
scar, shell fragment wound, left shin, with a 10 percent 
evaluation effective from September 29, 1976, and for 
bilateral dermatophytosis, with a zero percent evaluation 
effective also from September 29, 1976.

The record shows that a VA examination of May 1978 revealed 
no mention of disorders of the left knee or left foot.  In 
June 1978 the evaluation of 10 percent assigned for residual 
scar of shell fragment wound of the left upper shin was 
reduced to zero percent from September 1, 1978.

In March 1982 the veteran filed a formal claim for service 
connection.  When describing his disabilities, he noted, 
"Hurt in the Vietnam War two times, can't remember the date 
I was hit.  One was my hand the other my left leg, was 
getting a claim but it stopped."  Here again there is no 
indication of claims for disorders of the left knee and/or 
left foot.

In a July 1984 written statement to the RO, the veteran 
requested that his claim for wounds on his hands and legs be 
reopened.  In a subsequent statement in May 1985, the veteran 
stated that he had filed a claim for service connection for 
wounds received in Vietnam.  He had been wounded in both 
tibias and the left hand by schrapnel, and said his condition 
had gotten worse.  Again, there was no mention of claims for 
service connection for disorders of the left knee or foot.

In December 1985 he again underwent a VA compensation 
examination.  There was no mention of the left knee or left 
foot.  The diagnosis was shell fragment wounds of the left 
hand and left leg, with scars.

In an October 1994 written statement, the veteran raised 
claims for scars, lower back condition, headaches, and 
inflammation of the joints.  There was no mention of opening 
claims for disorders of the left knee or left foot.  In a 
written statement dated in December 1994 the veteran noted 
that he "took wounds in combat."  He also noted that most 
of the wounds in Vietnam were to his legs, and the second 
time to his legs and again to his hands.  He reported that 
his legs would always hurt doing the wintertime from the 
wounds, and his eyes and joints would also hurt.  He stated 
that he could not bend his legs without pain.  He mentioned 
that he had pain in his fingers, arms, chest, and neck and he 
had headaches.  He did not mention having left knee or left 
foot disorders.

VA examination was conducted in December 1994.  In providing 
his medical history, the veteran made no mention of left knee 
or left foot disorders.  The diagnosis, in pertinent part, 
was status post shrapnel wounds of the left hand and both 
legs.  X-ray findings were negative for abnormality of the 
left leg.

A rating decision of January 1995, among other things, denied 
service connection for inflammation of the joints.  A 
personal hearing was held at the RO in August 1996, and a 
hearing was held in Washington, D.C., before the undersigned 
Veterans Law Judge in January 1999.  A review of the 
transcripts of those hearing reveals there was no indication 
that the veteran desired to open claims for service 
connection for a left knee or a left foot disorder.

VA examination for skin was conducted in December 1999.  The 
diagnosis was tinea pedis onychomycosis of both feet.

On January 6, 2000, the RO received a memorandum from the 
veteran's representative which noted "The captioned veteran 
has recently contacted this service with reference to 
initiating an informal claim for increased benefits for the 
left knee and feet associated with his service connected 
shell fragment wounds of the same extremity."  In May 2000 
the RO notified the veteran of receipt of his application for 
VA service-connected disability compensation benefits for a 
left knee and foot condition secondary to the service-
connected residuals of shell fragment wounds of the left 
shin.  

In June 2000 a VA dermatology examination was conducted.  It 
was noted in the examination report that the veteran had 
contracted athlete's foot in 1966 while in Vietnam.  In 
addition, at the time of the examination, he complained of 
his legs itching behind the knees since the late 1970's.  He 
also complained of leg weakness, in that his legs 
occasionally would "give out on him."  The clinical 
assessments were tinea pedis and onychomycosis.  

A medical report from a VA outpatient visit in June 2000 
noted that the veteran had come in with complaints of 
worsening left knee stiffness and weakness.  He reported that 
he had had the problem since an accident in 1971, with trauma 
to both knees and shins as well as his back.  The clinical 
impression was chronic left knee pain and stiffness, but now 
worsening symptoms.  There was no evidence on examination of 
ligament or meniscal damage/tear.  His symptoms were mostly 
suggestive of worsening arthritis.  In an addendum to the 
June 2000 report, it was noted that although the veteran's 
knees were bothering him with bending and he had occasional 
"giving out" while squatting, he was highly functional with 
his knees.  It was further noted that his more chronic pain 
seemed to be related to the upper shin and not the knee, 
which had intermittent pain.  The clinical impression was 
degenerative joint disease.

Records from a July 2000 VA outpatient physical therapy visit 
disclose that the veteran had complaints of left knee pain 
when he stooped, and that he could not cross his left leg 
over his right leg.  He was also fitted for a wrap-around 
DON-JOY knee support.

On VA examination in September 2000 the veteran was diagnosed 
with status post shrapnel wound of the left leg, 
chondromalacia of the left knee, and bunion formation of the 
left first metatarsal phalangeal joint, with hallux valgus 
and pes planus.

Subsequently, in February 2001 the RO granted service 
connection for the veteran's left knee disorder, with a 10 
percent evaluation and left foot disorder, with a zero 
percent evaluation, making both awards effective from January 
6, 2000, the date of the original claim.

The facts set forth above show that there were no claims 
filed before January 6, 2000, for disorders of the left knee 
and left foot.  Moreover, the medical evidence presented 
shows that complaints by the veteran concerning his left knee 
and left foot (other than a skin disorder associated with his 
feet) were first reported in June and July of 2000.

The law and regulations clearly state that the effective date 
of an award of compensation based upon an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Here, the Board finds no basis to award an 
effective date prior to January 6, 2000, for an evaluation of 
10 percent for a service-connected left knee disability and 
for a zero percent evaluation for a left foot disability, 
both granted as secondary to the service-connected left shin 
disability.


ORDER

Entitlement to an effective date earlier than January 6, 2000 
for an evaluation of 10 percent for a service-connected left 
knee disability and for a zero percent evaluation for a left 
foot disorder, both granted service connection as secondary 
to a service-connected left shin disability, is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



